Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art is silent regarding a battery having a first electrode comprising a polyvalent metal and a solid ionically conductive polymer material that is a reaction product of a base polymer, an electron acceptor, and an ionic compound”.  The Office takes this opportunity to note that although Applicant’s arguments filed January 5, 2021, appear to allege that a “glassy” portion of a material is one that is a crystalline portion, this is in direct contrast to the general understanding of the term “glassy” as referring to a material that has been cooled rapidly enough that that essentially no crystals have formed.  Moreover, nothing in Applicant’s disclosure suggests that Applicant intended the term to be used differently from its plain, ordinary meaning.  Thus, the Office has construed the term “wherein the material has a glassy state” to mean that at least a part of the polymer material is in the glass form, which does not conflict with later recitations of claim 73 requiring the polymer to have, in addition to a glassy state, a degree of crystallinity of at least 30%, because the polymer material can include at least a portion that is in a glassy state while the remainder is in a crystalline state, depending on how it is cooled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYATT P MCCONNELL/Examiner, Art Unit 1727